Citation Nr: 0715680	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-37 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.


REMAND

The veteran contends that he has PTSD as a result of an in-
service personal assault.  Specifically, he alleges that 
during military training, a drill instructor hit him on the 
head with a rifle.  The post-service medical evidence does 
show that the veteran has been diagnosed with PTSD and that 
the diagnosis is based in part upon this alleged incident in 
service.

Evidence corroborating this alleged incident is not of 
record, but the record does not reflect that the RO has 
complied with the development requirements of 38 C.F.R. 
§ 3.304(f)(3) (2006), which are applicable to claims based on 
in-service personal assaults.

The record also reflects that the veteran has not been 
provided all notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  He should also be provided the notice 
required under 38 C.F.R. § 3.304(f)(3).

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

4.  The RO or the AMC should then arrange 
for a review of the claims folder by an 
appropriate medical or mental health 
professional for an opinion as to whether 
the evidence in the claims folder 
reflects behavioral changes in service or 
anything else indicating that a personal 
assault occurred.

5.  If it is determined that the alleged 
service did occur, the veteran should be 
afforded a VA examination by a 
psychiatrist or psychologist determine 
the nature and etiology of all currently 
present acquired psychiatric disorders.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should specifically address 
whether the veteran has PTSD due to an 
in-service personal assault.  If PTSD due 
to an in-service personal assault is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  
If PTSD due to an in-service personal 
assault is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
the veteran is found to have any other 
acquired psychiatric disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the appellant's 
period of active duty.  

The rationale for all opinions expressed 
must also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



